DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the predetermined period at which the sensing module is coupled to the power source ranges from about” without finishing the sentence. Thus it is unclear how this claim should be examined and therefore prior is not applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jurisch et al. US PGPUB 2015/0254484 in view of Chen PRC Publication CN106768087A. (It is noted that the Chen citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 1, Jurisch discloses a hybrid-powered RFID sensor device comprising a sensing module operatively coupled to a power source via an RF-triggered load switching module [figs. 1 & 5; a measurement object 1 such as a bridge or road has a sensor assembly 3 attached, the sensor assembly 3 comprises an antenna unit 16 which harvests RF energy and rectifies it via rectifier 17 to charge a storage device  such as a capacitor 22 (par. 66) or battery (par. 48) and a sensor system circuit 21; the circuit is triggered by RF waves (par. 31); the source 22 is coupled to sensor circuit 20 via switch 23, pars. 22-24, 27, 41-42, & 66-69], the RF- triggered module comprising an RF-DC converter coupled to a load switch [fig. 5; rectifier 17 is an RF-DC converter connected to a load 22/21 via an isolation circuit 23 that may be a switch (par. 69); pars. 66-69], wherein the RF-triggered load switching module operatively couples the power source to the sensing module via the low-leakage load switch using energy rectified from an RF signal received by RF-DC converter [figs. 1 & 5; pars. 22-24, 27, 41-42, & 66-69; sensing module 20 is coupled to the power source 22 via switch 23 using energy rectified, which activates the switch].
Jurisch does not explicitly disclose the load switch is a low-leakage load switch.
However, Chen discloses a power system for a sensor device wherein the load switch is a low-leakage load switch [fig. 2, par. 46; the sensor is a temperature sensor which uses an ultra-low leakage load switch TPS22968 connected to a timer; the timer enables the load switch and the boost converter to power the microcontroller to collect, write and transmit data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Jurisch to further include the load switch is a low-leakage load switch for the purpose of reducing power consumption, as taught by Chen (pars. 46-48).
Regarding claim 2, Jurisch discloses wherein the RF-triggered load switching module isolates the power source from the sensing module in the absence of the RF signal [pars. 68-69].
Regarding claim 3, Jurisch does not explicitly disclose wherein the RF-triggered load switching module further comprises a switch timer operatively coupled to the low-leakage load switch, wherein the switch timer decouples the power source from the sensing module after a predetermined interval.
However, Chen as applied in claim 1 discloses wherein the RF-triggered load switching module further comprises a switch timer operatively coupled to the low-leakage load switch, wherein the switch timer decouples the power source from the sensing module after a predetermined interval [fig. 2, par. 46; the sensor is a temperature sensor which uses an ultra-low leakage load switch TPS22968 connected to a timer; the timer enables the load switch for a particular interval and the boost converter to power the microcontroller to collect, write and transmit data].
Regarding claim 4, Chen as applied in claim 1 discloses wherein the switch timer is an ultra-low power latch [par. 46, TPL5111, described by Applicant in [0068] as an ultra-low power latch].
Regarding claim 5, Jurisch discloses wherein the RF-DC convertor comprises an energy- harvesting antenna to rectify the energy from the RF signal [fig. 5; antenna 16 connected to rectifier 17 which is an RF-DC converter connected to a load 22/21 via an isolation circuit 23 that may be a switch (par. 69); pars. 66-69].
Regarding claim 9, Jurisch discloses wherein the sensing module comprises an RF microcontroller (MCU) operatively connected to at least one sensor and a transmitting antenna [pars. 42-43 & 46; control and processing unit connected to at least one sensor (i.e. acceleration sensor 7) and antenna 16 which is also a transmission unit], the RF microcontroller (MCU) configured to collect sensor data from the at least one sensor and to transmit the collected data via the transmitting antenna [pars. 47-48].
Regarding claim 10, Jurisch discloses wherein the at least one sensor is selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor [par. 27], and a road condition sensor [par. 27].
Regarding claim 11, Jurisch discloses wherein the RF microcontroller (MCU) is further configured to transmit stored static data via the transmitting antenna, the stored static data comprising a pavement type, a highway mile marker number, a geolocation, a device ID [par. 60], a lane marker, a pavement type, a speed limit, and any combination thereof.

Claims 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto Japanese Publication JP2019067353A, in view of Jurisch et al. US PGPUB 2015/0254484 and further in view of Chen PRC Publication CN106768087A. (It is noted that the Yamamoto and Chen citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 13, Yamamoto discloses a method of transmitting data from a hybrid-powered RFID sensor device to a moving vehicle [abs.], the hybrid-powered RFID sensor device comprising a sensing module [abs.] operatively coupled to a power source via an RF-triggered module [par. 106, “The RF-ID tag 15 rectifies the radio wave of the preamble and stores the power necessary for the initial operation of the IC”], the method comprising:
a. producing an RF signal at the vehicle [fig. 1, vehicle 1 comprises a tag reader 34 which transmits radio waves; pars. 68, 88-89 & 109];
b. receiving the RF signal at an energy-harvesting antenna of the RF- triggered module and rectifying [par. 108]; 
c. rectifying the received RF signal into energy at the energy-harvesting antenna to produce an activation signal [par. 108; rectifying and storying power for initial IC operation];
e. collecting sensor data from at least one sensor of the sensing module and transmitting sensor data and static data to the vehicle via the transmitting antenna of the sensing module [pars. 59-60; the sensing module can transmit static data such as a location information to the vehicle or information which can be updated such as traffic information (par. 113)].
Yamamoto does not explicitly disclose the module is a load switching module.
Yamamoto does not explicitly disclose producing a switch activation signal.
Yamamoto does not explicitly disclose activating a low-leakage load switch in response to the switch activation signal to operatively couple the power source to the sensor module. 
However, Jurisch discloses a RF-DC sensor device [figs. 1 & 5; abs.] wherein the module is a load switching module which produces a switch activation signal [figs. 1 & 5; a measurement object 1 such as a bridge or road has a sensor assembly 3 attached, the sensor assembly 3 comprises an antenna unit 16 which harvests RF energy and rectifies it via rectifier 17 to charge a storage device  such as a capacitor 22 (par. 66) or battery (par. 48) and a sensor system circuit 21; the circuit is triggered by RF waves (par. 31); the source 22 is coupled to sensor circuit 20 via switch 23, pars. 11, 22-24, 27, 41-42, & 66-69; fig. 5; rectifier 17 is an RF-DC converter connected to a load 22/21 via an isolation circuit 23 that may be a switch (par. 69); pars. 66-69].
Jurisch further discloses activating a load switch in response to the switch activation signal to operatively couple the power source to the sensor module [figs. 1 & 5; pars. 22-24, 27, 41-42, & 66-69; sensing module 20 is coupled to the power source 22 via switch 23 using energy rectified, which activates the switch].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Yamamoto to further include the module is a load switching module; producing a switch activation signal and activating a low-leakage load switch in response to the switch activation signal to operatively couple the power source to the sensor module for the purpose of reducing the need for a large power supply and thus reducing the size of the sensor, as taught by Jurisch (pars. 13-14).
The combination of Yamamoto and Jurisch does not explicitly disclose the load switch is a low-leakage load switch.
However, Chen discloses a power system for a sensor device wherein the load switch is a low-leakage load switch [fig. 2, par. 46; the sensor is a temperature sensor which uses an ultra-low leakage load switch TPS22968 connected to a timer; the timer enables the load switch and the boost converter to power the microcontroller to collect, write and transmit data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Yamamoto and Jurisch to further include the load switch is a low-leakage load switch for the purpose of reducing power consumption, as taught by Chen (pars. 46-48).
Regarding claim 16, Yamamoto does not explicitly disclose wherein collecting static data and sensor data from at least one sensor of the sensing module further comprises receiving the sensor data from at least one sensor selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor, and a road condition sensor.
However, Jurisch further discloses wherein collecting static data and sensor data from at least one sensor of the sensing module further comprises receiving the sensor data from at least one sensor selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor, and a road condition sensor [par. 27].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Yamamoto to further include  wherein collecting static data and sensor data from at least one sensor of the sensing module further comprises receiving the sensor data from at least one sensor selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor, and a road condition sensor for the purpose of checking for potential damage to a structure, as taught by Jurisch (par. 27-28).
Regarding claim 17, Yamamoto discloses collecting static data further including retrieving stored static data comprising a pavement type, a highway mile marker number, a geolocation [pars. 59-60], a device ID, a lane marker, a pavement type, a speed limit [par. 113], and any combination thereof.
Regarding claim 19, Yamamoto discloses an Infrastructure-to-Vehicular (I2V) communication system [fig. 1], the system comprising:
a vehicle-mounted interrogation module comprising at least one RF interrogation antenna operatively coupled to a wireless microcontroller (MCU) [fig. 1, vehicle 1 comprises a control unit 32 and a  tag reader 34 which transmits radio waves to interrogate RFID tags; pars. 68, 88-89 & 109];, the at least one RF interrogation antenna configured to produce an RF trigger signal and to receive RF static and sensor data [par. 106, “The RF-ID tag 15 rectifies the radio wave of the preamble and stores the power necessary for the initial operation of the IC”]; and 
an embedded hybrid-powered RFID sensor device comprising a sensing module operatively coupled to a power source via an RF-triggered load switching module [abs.; pars. 60 & 70; markers are embedded on the road, the markers comprise a rectification and power storage modle, as well as information storage which stores tag information that is transmitted on a radio wave (par. 106)], wherein:
the RF-triggered module comprises an RF-DC converter [par. 106], wherein the RF- triggered module operatively couples the power source to the sensing module using energy rectified from the RF signal received by RF-DC converter [par. 106]; and 
the sensing module comprises an RF microcontroller (MCU) operatively connected to at least one sensor and a transmitting antenna, the RF microcontroller (MCU) configured to combine static data stored at the RF microcontroller (MCU) and sensor data collected from the at least one sensor to form the RF static and sensor data transmitted to the vehicle-mounted interrogation module via the transmitting antenna [par. 59-60, 106, some controller is include in the marker which accepts a READ command returns tag information to the vehicle interrogator 34, the information can be location information to the vehicle or information which can be updated such as traffic information (par. 113)].
Yamamoto does not explicitly disclose the sensing module operatively is coupled to a power source via an RF-triggered load switching module.
Yamamoto does not explicitly disclose the RF-DC converter is coupled to a low-leakage load switch.
Yamamoto does not explicitly disclose coupling the power source to the sensing module via the low-leakage load switch.
However, Jurisch discloses a RF-DC sensor device [figs. 1 & 5; abs.] the sensing module operatively is coupled to a power source via an RF-triggered load switching module, and the RF-DC converter is coupled to a load switch [figs. 1 & 5; a measurement object 1 such as a bridge or road has a sensor assembly 3 attached, the sensor assembly 3 comprises an antenna unit 16 which harvests RF energy and rectifies it via rectifier 17 to charge a storage device  such as a capacitor 22 (par. 66) or battery (par. 48) and a sensor system circuit 21; the circuit is triggered by RF waves (par. 31); the source 22 is coupled to sensor circuit 20 via switch 23, pars. 11, 22-24, 27, 41-42, & 66-69; fig. 5; rectifier 17 is an RF-DC converter connected to a load 22/21 via an isolation circuit 23 that may be a switch (par. 69); pars. 66-69].
Jurisch further discloses coupling the power source to the sensing module via the load switch [figs. 1 & 5; pars. 22-24, 27, 41-42, & 66-69; sensing module 20 is coupled to the power source 22 via switch 23 using energy rectified, which activates the switch].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Yamamoto to further include the sensing module operatively is coupled to a power source via an RF-triggered load switching module, and the RF-DC converter is coupled to a load switch and coupling the power source to the sensing module via the load switch for the purpose of reducing the need for a large power supply and thus reducing the size of the sensor, as taught by Jurisch (pars. 13-14).
The combination of Yamamoto and Jurisch does not explicitly disclose the load switch is a low-leakage load switch.
However, Chen discloses a power system for a sensor device wherein the load switch is a low-leakage load switch [fig. 2, par. 46; the sensor is a temperature sensor which uses an ultra-low leakage load switch TPS22968 connected to a timer; the timer enables the load switch and the boost converter to power the microcontroller to collect, write and transmit data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Yamamoto and Jurisch to further include the load switch is a low-leakage load switch for the purpose of reducing power consumption, as taught by Chen (pars. 46-48).
Regarding claim 20, Yamamoto discloses the stored static data comprising a pavement type, a highway mile marker number, a geolocation [pars. 59-60], a device ID, a lane marker, a pavement type, a speed limit [par. 113], and any combination thereof.
Yamamoto does not explicitly disclose the at least one sensor is selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor, and a road condition sensor.
However, Jurisch further discloses the at least one sensor is selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor, and a road condition sensor [par. 27].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Yamamoto to further include the at least one sensor is selected from the group consisting of a temperature sensor, a traffic signal sensor, a structural condition sensor, and a road condition sensor for the purpose of checking for potential damage to a structure, as taught by Jurisch (par. 27-28).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jurisch et al. US PGPUB 2015/0254484 in view of Chen PRC Publication CN106768087A, and further in view of Kim Korean Publication KR20080074640A.
Regarding claim 6, the combination of Jurisch and Chen does not explicitly disclose wherein the energy-harvesting antenna is a helical PCB antenna.
However, Kim discloses an RF harvesting system [abs.] wherein the energy-harvesting antenna is a helical PCB antenna [par. 61].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Jurisch and Chen to further include wherein the energy-harvesting antenna is a helical PCB antenna for the purpose of including more antenna length per surface area, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurisch et al. US PGPUB 2015/0254484 in view of Chen PRC Publication CN106768087A, and further in view of Peach et al. US Patent 7,768,406.
Regarding claim 7, Jurisch discloses producing a switch activation signal via the energy rectified by the energy-harvesting antenna  [figs. 1 & 5; pars. 22-24, 27, 41-42, & 66-69; sensing module 20 is coupled to the power source 22 via switch 23 using energy rectified, which activates the switch].
Jurisch does not explicitly disclose a charge pump operatively coupled between the energy-harvesting antenna and the switch timer, the charge pump configured to produce a signal by boosting the energy.
However, Chen as applied in claim 1 discloses the switch timer [par. 46].
The combination of Chen and Jurisch does not explicitly disclose a charge pump operatively coupled between the energy-harvesting antenna and the circuit, the charge pump configured to produce a signal by boosting the energy.
However, Peach discloses an RF harvesting system [col. 1, line 45-60; fig. 4] comprising a charge pump operatively coupled between the energy-harvesting antenna and the circuit, the charge pump configured to produce a signal by boosting the energy [figs. 5 & 9; col. 1, line 45-60; a charge pump can be used to increase the output voltage, the pump may be a Dickson RF charge-pump; col. 8, lines 3-14].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Chen and Jurisch to further include a charge pump operatively coupled between the energy-harvesting antenna and the circuit, the charge pump configured to produce a signal by boosting the energy for the purpose of increasing the output voltage of the rectifier while reducing power loss, as taught by Peach (col. 1, line 45-60 & col. 8, lines 3-14).
Regarding claim 8, Peach as applied in claim 7 discloses wherein the charge pump is a Dickson Charge Pump [fig. 9; col. 8, lines 3-14].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jurisch et al. US PGPUB 2015/0254484 in view of Chen PRC Publication CN106768087A, and further in view of Forghani-zadeh et al. US PGPUB 2013/0314061.
Regarding claim 12, the combination of Chen and Jurisch discloses wherein the operational life-span is at least 20 years.
However, Forghani-zadeh discloses a rremote sensor system wherein the operational life-span is at least 20 years [par. 3].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Chen and Jurisch to further include wherein the operational life-span is at least 20 years for the purpose of reducing the cost of replacement.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto Japanese Publication JP2019067353A, in view of Jurisch et al. US PGPUB 2015/0254484, further in view of Chen PRC Publication CN106768087A and further in view of Peach et al. US Patent 7,768,406. (It is noted that the Yamamoto and Chen citations are taken from the machine translation, until a translation is obtained.)
Regarding claim 14, the combination of Yamamoto, Jurisch and Chen does not explicitly disclose boosting the energy of the RF signal using a charge pump of the RF- triggered load switching module.
However, Peach discloses an RF harvesting system [col. 1, line 45-60; fig. 4] which boosts the energy of the RF signal using a charge pump of the RF- triggered load switching module [figs. 5 & 9; col. 1, line 45-60; a charge pump can be used to increase the output voltage, the pump may be a Dickson RF charge-pump; col. 8, lines 3-14].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Yamamoto, Jurisch and Chen to further include boosting the energy of the RF signal using a charge pump of the RF- triggered load switching module for the purpose of increasing the output voltage of the rectifier while reducing power loss, as taught by Peach (col. 1, line 45-60 & col. 8, lines 3-14).
Regarding claim 15, Yamamoto does not explicitly disclose decoupling the sensing system from the power source after a predetermined interval using a switch timer operatively coupled to the low-leakage load switch of the RF-triggered load switching module.
However, Chen further discloses decoupling the sensing system from the power source after a predetermined interval using a switch timer operatively coupled to the low-leakage load switch of the RF-triggered load switching module [fig. 2, par. 46; the sensor is a temperature sensor which uses an ultra-low leakage load switch TPS22968 connected to a timer; the timer enables the load switch for a particular interval and the boost converter to power the microcontroller to collect, write and transmit data].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Yamamoto, Jurisch and Chen to further include decoupling the sensing system from the power source after a predetermined interval using a switch timer operatively coupled to the low-leakage load switch of the RF-triggered load switching module for the purpose of reducing power consumption, as taught by Chen (pars. 46-48).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859